EXHIBIT 10.2.5

 

GUARANTY

 

GUARANTY made March 10, 2017, by IntriCon Corporation, a Pennsylvania
corporation (the “Guarantor”) in favor of Arden Partners I, L.L.P., a Minnesota
limited liability partnership (“Arden”).

 

WHEREAS, Guarantor owns all of the issued and outstanding shares of stock in
IntriCon, Inc., a Minnesota corporation (“Company”); and

 

WHEREAS, Arden, as Lessor, and Company, as Lessee, are parties to that certain
Amended and Restated Office/Warehouse Lease dated November 1, 1996 (the
“Original Lease”), as amended by Amended and Restated Office/Warehouse Lease
Extension Agreement dated October 1, 2001 (“First Amendment”), Amended and
Restated Office/Warehouse Lease Second Extension Agreement dated October 20,
2011 (“Second Amendment”), and Amended and Restated Office/Warehouse Lease Third
Extension Agreement dated September 17, 2013 (“Third Amendment”) (collectively,
the “Lease”), for the lease of 1260 Red Fox Road, Arden Hills, Minnesota (the
“Premises”); and

 

WHEREAS, Arden intends to enter into an Amended and Restated Office/Warehouse
Lease Fourth Extension Agreement (“Fourth Amendment”) with Company whereby the
term of the Lease will be extended and certain other terms of the Lease will be
amended; and

 

WHEREAS, Arden will not enter into the Fourth Amendment with Company unless
Guarantor executes this Guaranty; and

 

WHEREAS, to induce Arden to enter into the Fourth Amendment with Company,
Guarantor has agreed to guaranty Company’s obligations under the Lease, as
amended by the Fourth Amendment, according to the terms of this Guaranty; and

 

WHEREAS, the Lease, as amended by the Fourth Amendment, is referred to herein as
the “Amended Lease.”

 

NOW, THEREFORE, for valuable consideration, Guarantor hereby agrees as follows:

 

1.       Obligations and Duties. Guarantor absolutely, irrevocably and
unconditionally guaranties to Arden the full and punctual payment and
performance of all obligations and liabilities of Company under the Amended
Lease, and to reimburse Arden for its costs and expenses incurred in enforcing
the Amended Lease and/or this Guaranty, including but not limited to, attorneys’
fees and other legal expenses, all whether presently existing or hereafter
arising (the “Obligations”).

 

2.       Primary Obligation. This Guaranty is a primary obligation of Guarantor.
This Guaranty is intended to be enforceable against Guarantor directly as if
Guarantor was the Lessee under the Amended Lease. It is expressly understood
that this is a guaranty of payment and performance and not merely of
collectability. Guarantor shall, on demand, pay the amounts and/or perform the
obligations guaranteed by Guarantor under this Guaranty regardless of whether
Arden has instituted suit or exhausted its remedies against Company under the
Amended

 

 

 

 

Lease. No irregularity or enforceability of all or any part of the obligations
hereby guaranteed or of any security therefor shall affect, impair or be a
defense to this Guaranty. Guarantor waives and agrees not to assert or take
advantage of: (a) any right to require Arden to proceed against Company or any
other person or to pursue any other remedy before proceeding against Guarantor;
(b) any right or defense that may arise by reason of the incapacity, lack of
authority, death, dissolution or disability of Company or any other person; and
(c) any defense arising by reason of the absence, impairment, modification,
limitation, destruction, or cessation (in bankruptcy, by an election of
remedies, or otherwise) of the liability of Company, of the subrogation rights
of Guarantor or of the right of Guarantor to proceed against Company for
reimbursement. In addition, Guarantor waives and agrees not to assert or take
advantage of any right or defense based on the absence of any or all
presentments, demands (including demands for performance), notices, and protests
of each and every kind.

 

3.       Binding Effect. This Guaranty shall inure to the benefit of Arden, its
successors or assigns. Guarantor shall not assign or delegate any of its
responsibilities hereunder to any other party. This Guaranty is binding upon
Guarantor and any successors and/or assigns that may be permitted by Arden in
its sole discretion.

 

4.       Waiver. No delay on the part of Arden in exercising any rights
hereunder or failure to exercise the same shall operate as a waiver of such
rights. No notice to or demand on Guarantor shall be deemed to be a waiver of
any obligation of Guarantor or of the right of Arden to take other or further
action without notice or demand as provided herein. In any event, no
modification or waiver of the provisions hereof shall be effective unless in
writing and signed by Arden nor shall any waiver be applicable except in the
specific instance or matter for which given.

 

5.       Costs, Expenses and Attorneys’ Fees. Guarantor will pay, or reimburse
Arden for, all costs and expenses, including attorneys’ fees, incurred by Arden
in connection with the protection, defense or enforcement of this Guaranty.

 

6.       Severability. Wherever possible, each provision of this Guaranty shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Guaranty shall be prohibited by or invalid
under such law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.

 

7.       Governing Law. This Guaranty shall be governed by the laws of the state
of Minnesota.

  

Signature page follows

 



- 2 - 

 



 

Guarantor has executed this Guaranty this 10 day of March, 2017.

 

GUARANTOR:         IntriCon Corporation         By /s/ Scott Longval     Its
 CFO

 



- 3 - 

 